DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 5/29/2020.
Claims 19-20 are withdrawn in response to a restriction requirement.
Claims 1-18 are currently pending and have been examined.
The Information Disclosure Statement filed 5/29/2020 has been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to Provisional Application 62/854,580, filed on 5/30/2019.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-18, are drawn to a method and mobile device for a rider requesting a ride hailing service for receiving a first credential at the first mobile device associated with a driver from the service, receiving a second credential at the mobile device from a second mobile device that is associated with the assigned driver, classified in G08G 1/202 and H04W 4/029. 
Claims 19-20, are drawn to a method of facilitating driver verification, comprising: receiving, using a first type of wireless signaling, an indication at a first mobile device of a driver, the indication received from a server of a ride hailing service and indicating that the driver is assigned to a ride request transmitted from a second mobile device of a potential passenger; and transmitting, using a second type of wireless signaling, a credential from the first mobile device or another mobile device associated with the vehicle to the second mobile device of the potential passenger, thereby enabling the potential passenger to authenticate the driver in connection with the ride request, classified in H04W 4/02 and H04W 4/80. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not expressly require the use of another mobile device associated with the vehicle. The subcombination has separate utility such as using two devices associated with the vehicle to perform two separate functions. In group I, Examiner notes that the combination does not expressly require the need of another device associated with the vehicle. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Groups fall into different subclasses. The inventions, as discussed above, implicate prior art that is not likely to overlap, and therefore will require different fields of search and different search queries separately directed at least to the distinctive classifications of each Group.
 The different inventions, each reciting at least one distinctive element, will require individual consideration under the requirements of §§ 101, 102, 103, and 112, creating a serious examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Timothy Bradley (59,497) on September 26, 2022, a provisional election was made without traverse to prosecute the invention of group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawing Fig. 3 is objected to because “(120) User compares credentials for driver veriicaion” should read ““(120) User compares credentials for driver verification”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-9 are directed to a method (i.e. a process) and claims 10-18 are directed to a device (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 10, which is representative of claim 1, have been denoted with letters by the Examiner for easy reference. The bold language of claim 10 recites a judicial exception as explained further below:
A mobile device, comprising: one or more transceivers operable to communicate wirelessly with a server of a ride hailing service and with mobile devices associated drivers of the ride hailing service; and
a processor operatively connected to the one or more transceivers and configured to:
transmit a ride request to the server;
receive a first credential from the server, the first credential associated with a driver and vehicle assigned to the ride request;
receive a second credential from a second mobile device that is associated with the assigned driver; and
determine whether the first credential corresponds to the second credential, and provide a driver verification notification to the user in response thereto.
The highlighted portions of limitations above recite a commercial interaction of requesting ride service, which falls under “Certain Methods of Organizing Human Activity” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the additional elements of “mobile device comprising: one or more transceivers operable to communicate wirelessly with a server,” “processor,” and “server,” the claims recite processes that are commercial interactions that could be performed by human, without the need of a computer. For example, a person/rider/customer, using pen and paper or via oral communication, could transmit a ride request, the rider receives a credential information associated with a driver and vehicle assigned to the ride request, such as password or image; the driver receives a password/image/credential of the rider; determine/verify whether the password/image/credential of the rider corresponds to the credential of the driver, and transmit a notification. 
Accordingly, the claims 1 and 10 recite an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “mobile device comprising: one or more transceivers operable to communicate wirelessly with a server,” “processor,” and “server,” to transmit, receive, and determine information.  The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0029]-[0031] and [0039]-[0041] and Figs 1-2, describe generic mobile devices with processor, memory, and transceivers. In paragraphs [0032], [0042] and Fig. 3 illustrates a generic server performing server functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). 
That is, the limitations in [C]-[E] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The function of limitation [F] is a step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Therefore, the claims are directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. For the same reason, these elements are not sufficient to provide an inventive concept. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for requesting ride service. Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity. The courts have recognized that the computer functions claimed (the "transmitting" and " receiving" limitations) as WURC (see 2106.05(d)(II), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claims and thus are ineligible.
Dependent claims 2-9, and 11-18 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 11 further recite additional information for the first and second credential which do not change the abstract idea of the independent claim. No additional element is added that integrates the application into practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 3 and 12 further recite additional steps of receiving credential using different types of wireless signaling, which are steps of mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). No additional element is added that integrates the application into practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 4 and 13 further recite the details of the type of wireless signaling, which the additional descriptive material does not change the abstract idea of the independent claims. Accordingly, the dependent claims are ineligible.
Dependent claims 5-9 and 14-18 further recite additional steps of determining and transmitting information, which are similar to the steps of the independent claims, that are steps of mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). No additional element is added that integrates the application into practical application. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demisse et al. (US 20180190110 A1), hereinafter “Demisse.”
Claim 1, Demisse discloses a driver verification method (para. [0003] and [0016]: method for vehicle identification), comprising:
transmitting a ride request from a first mobile device of a user to a server of a ride hailing service (Demisse: Para. [0019], “Various embodiments of the present disclosure provide vehicle identification systems and methods adapted to provide an indicator on a mobile communication device of a user having requested a ride service”.  Claim 1 recites “A computer-implemented method for a ride share service controller, comprising the steps of: receiving from a mobile communication device a signal indicative of a ride request for a rider” Which in para. [0020], “the controller 110 may be a computer network controller or a server.” describing the controller is a server, receiving the transmitted request for a ride service from a mobile communication device of a user);
receiving a first credential at the first mobile device from the server, the first credential associated with a driver and vehicle assigned to the ride request (See Fig. 1B and Para. [0019], “ to provide an indicator on a mobile communication device of a user having requested a ride service to allow the user to identify a vehicle prior to boarding the vehicle.” The indicator on the mobile communication device of the user from the server/controller 110, is representative of receiving a first credential at the first mobile device from the server. Further in para. [0019], “ the presently-disclosed vehicle identification systems and methods are adapted to provide a notification signal for activating a driver's mobile communication device or another mobile communication device associated with the vehicle to generate a signal representing an indicator, whereby the indicator is displayed on a display visible from the exterior of the vehicle. The indicator may additionally, or alternatively, be displayed on a display associated with an article of clothing (e.g., coat or hat) worn by the driver and/or displayed on a remote hand-held display device (e.g., tablet computer) held by the driver.” Disclosing the indicator (i.e. credential) is associated with a driver assigned to the ride request. Para. [0021] “vehicle identification system 10 may be adapted to generate one or more signals representing an indicator, which may be displayable as a “code” (e.g., a text string or an alphanumeric string), an icon, or other identifier, on the display 130 and on a mobile communication device 140 associated with the user P to enable the user P to identify the vehicle that he/she has requested for a ride service.” disclosing the indicator is representative of a credential code such as text string or icon. Specifically, in para. [0021], “the vehicle identification system 10 may be adapted to generate a first signal that is transmitted via the transceiver 120 to a mobile communication device 150 associated with the driver, wherein, in response to receiving the first signal, an application on the mobile communication device 150 associated with the driver D generates a second signal 17 representing an indicator 111 that is transmitted to the display 130.” Furthermore, in para. [0022] disclosing the dashed lines indicative of wireless links between various components of the vehicle identification system 10 shown in FIG. 1A and the vehicle identification system 11 shown in FIG. 1B));
receiving a second credential at the mobile device from a second mobile device that is associated with the assigned driver (Para. [0025], “an application on the mobile communication device 150 associated with the driver D generates a second signal 17 (also referred to herein as an “indicatory signal”) representing an indicator. The indicatory signal 17 transmitted by the mobile communication device 150 may be received by the display 130 and/or a receiver operatively associated therewith. Responsive to receiving the indicatory signal 17, the display 130 displays the indicator 111. The indicatory signal 17 representative of indicator 111 transmitted by the driver's mobile communication device 150 may additionally, or alternatively, be received by the mobile communication device 140 associated with the user P. In some embodiments, as shown for example in FIG. 1A, a second indicatory signal 19 representative of the indicator 111 is transmitted by the driver's mobile communication device 150 to the mobile communication device 140 associated with the user P. Responsive to receiving the indicatory signal 19, the mobile communication device 140 displays the indicator 111.” Disclosing the second signal, referred as “indicatory signal” representing an indicator, that is representative of a second credential from a second mobile device that is associated with the assigned driver, transmitted to, and received by the user P’s mobile communication device); and
determining whether the first credential corresponds to the second credential (Fig. 3 and Para. [0027] and [0036] disclosing the verification from matching of the indicator 110 (i.e. first credential) being displayed on mobile communication device  140 of the user P with the indicator 111 (i.e. second credential) displayed on the display of associated with the vehicle 20 and driver mobile device 150), and providing a driver verification notification to the user in response thereto (para. [0038] disclosing the dual verification of the driver D and user P and receiving the notification signal. Specifically, in para. [0039], “In response to receiving the notification signal containing identifier information from the mobile communications devices 140 and 150, the controller 110 may process such identifier information to verify that the rider P has found the proper and intended vehicle 20. If the result of such processing provides such verification, the controller may transmit a verification signal to at least one of the mobile communications devices 140 and 150. In addition, in response to receipt of such a verification signal, the mobile communication devices 150 may transmits a signal to the display 131 to provide an indication to the rider and driver that rider have been verified.”).
Claim 10, Demisse discloses a mobile device (Fig. 1A and para. [0020], “mobile communication device 140 associated with a rider”), comprising:
one or more transceivers operable to communicate wirelessly with a server of a ride hailing service and with mobile devices associated drivers of the ride hailing service (Para. [0021], “vehicle identification system 10 may be adapted to generate one or more signals representing an indicator, which may be displayable as a “code” (e.g., a text string or an alphanumeric string), an icon, or other identifier, on the display 130 and on a mobile communication device 140 associated with the user P to enable the user P to identify the vehicle that he/she has requested for a ride service.” Disclosing the mobile device of the user requested a ride hailing service. In Para. [0020], “the controller 110 may be a computer network controller or a server. In some embodiments, the controller 110 is communicatively coupled to the transceiver 120. The transceiver 120 may consist of one or more cell phone towers of a tower network. It is to be understood that the transceiver 120 may be any device capable of wireless communication with a mobile communication device associated with the vehicle 20 including, for example, a mobile communication device 150 associated with the driver D and/or mobile communication device disposed within the vehicle such as, for example, a WiFi hot spot communication device (not shown), as well as a mobile communication device 140 associated with a rider, such as the user P. For example, the transceiver 120 may consist of satellites instead of land-based cell towers.” Also in para. [0022] and Figs 1A and 1B disclosing the wireless communication with the server, the mobile devices of the riders, and the mobile devices of the drivers); and
a processor operatively connected to the one or more transceivers and configured to (Para. [0018] disclosing the processors and memory capability):
transmit a ride request to the server (Demisse: Para. [0019], “Various embodiments of the present disclosure provide vehicle identification systems and methods adapted to provide an indicator on a mobile communication device of a user having requested a ride service”.  Claim 1 recites “A computer-implemented method for a ride share service controller, comprising the steps of: receiving from a mobile communication device a signal indicative of a ride request for a rider” Which in para. [0020], “the controller 110 may be a computer network controller or a server.” describing the controller is a server, receiving the transmitted request for a ride service from a mobile communication device of a user);
receive a first credential from the server, the first credential associated with a driver and vehicle assigned to the ride request (See Fig. 1B and Para. [0019], “ to provide an indicator on a mobile communication device of a user having requested a ride service to allow the user to identify a vehicle prior to boarding the vehicle.” The indicator on the mobile communication device of the user from the server/controller 110, is representative of receiving a first credential at the first mobile device from the server. Further in para. [0019], “ the presently-disclosed vehicle identification systems and methods are adapted to provide a notification signal for activating a driver's mobile communication device or another mobile communication device associated with the vehicle to generate a signal representing an indicator, whereby the indicator is displayed on a display visible from the exterior of the vehicle. The indicator may additionally, or alternatively, be displayed on a display associated with an article of clothing (e.g., coat or hat) worn by the driver and/or displayed on a remote hand-held display device (e.g., tablet computer) held by the driver.” Disclosing the indicator (i.e. credential) is associated with a driver assigned to the ride request. Para. [0021] “vehicle identification system 10 may be adapted to generate one or more signals representing an indicator, which may be displayable as a “code” (e.g., a text string or an alphanumeric string), an icon, or other identifier, on the display 130 and on a mobile communication device 140 associated with the user P to enable the user P to identify the vehicle that he/she has requested for a ride service.” disclosing the indicator is representative of a credential code such as text string or icon. Specifically, in para. [0021], “the vehicle identification system 10 may be adapted to generate a first signal that is transmitted via the transceiver 120 to a mobile communication device 150 associated with the driver, wherein, in response to receiving the first signal, an application on the mobile communication device 150 associated with the driver D generates a second signal 17 representing an indicator 111 that is transmitted to the display 130.” Furthermore, in para. [0022] disclosing the dashed lines indicative of wireless links between various components of the vehicle identification system 10 shown in FIG. 1A and the vehicle identification system 11 shown in FIG. 1B));
receive a second credential from a second mobile device that is associated with the assigned driver (Para. [0025], “an application on the mobile communication device 150 associated with the driver D generates a second signal 17 (also referred to herein as an “indicatory signal”) representing an indicator. The indicatory signal 17 transmitted by the mobile communication device 150 may be received by the display 130 and/or a receiver operatively associated therewith. Responsive to receiving the indicatory signal 17, the display 130 displays the indicator 111. The indicatory signal 17 representative of indicator 111 transmitted by the driver's mobile communication device 150 may additionally, or alternatively, be received by the mobile communication device 140 associated with the user P. In some embodiments, as shown for example in FIG. 1A, a second indicatory signal 19 representative of the indicator 111 is transmitted by the driver's mobile communication device 150 to the mobile communication device 140 associated with the user P. Responsive to receiving the indicatory signal 19, the mobile communication device 140 displays the indicator 111.” Disclosing the second signal, referred as “indicatory signal” representing an indicator, that is representative of a second credential from a second mobile device that is associated with the assigned driver, transmitted to, and received by the user P’s mobile communication device); and	
determine whether the first credential corresponds to the second credential (Fig. 3 and Para. [0027] and [0036] disclosing the verification from matching of the indicator 110 (i.e. first credential) being displayed on mobile communication device  140 of the user P with the indicator 111 (i.e. second credential) displayed on the display of associated with the vehicle 20 and driver mobile device 150), and provide a driver verification notification to the user in response thereto (para. [0038] disclosing the dual verification of the driver D and user P and receiving the notification signal. Specifically, in para. [0039], “In response to receiving the notification signal containing identifier information from the mobile communications devices 140 and 150, the controller 110 may process such identifier information to verify that the rider P has found the proper and intended vehicle 20. If the result of such processing provides such verification, the controller may transmit a verification signal to at least one of the mobile communications devices 140 and 150. In addition, in response to receipt of such a verification signal, the mobile communication devices 150 may transmits a signal to the display 131 to provide an indication to the rider and driver that rider have been verified.”).
Claims 2 and 11, Demisse discloses the method of claim 1 and the mobile device of claim 10. Demisse further discloses
wherein the first credential and second credential are both single use authentication codes (Para. [0028] disclosing the code would not be duplicated in the same pickup location and it’s one time use which is representative of the code or credential to be both single use authentication codes).
Claims 3 and 12, Demisse discloses the method of claim 1 and the mobile device of claim 10. Demisse further discloses
said receiving the first credential is performed using a first type of wireless signaling (Fig. 1B and para. [0026] disclosing the wireless communication between the mobile device 140 of the user P with the server/controller 110 via transceiver 120. In para. [0020], “the transceiver 120 may consist of one or more cell phone towers of a tower network. It is to be understood that the transceiver 120 may be any device capable of wireless communication with a mobile communication device” which disclosing the first type of wireless signaling is cellular communication over tower network); and
said receiving the second credential is performed using a second type of wireless signaling that is different from the first type of wireless signaling (Para. [0040] disclosing the transmitting of wireless signal between the mobile devices of the rider and the mobile devices of the driver via electrical or optical signal, which includes Bluetooth®, Wi-Fi, Near Field Communication and Zigbee wireless communication standards, which is different than the first type of wireless signaling between the mobile device of the rider and the server for the first credential signal). 
Claims 4 and 13, Demisse discloses the method of claim 3 and the mobile device of claim 12. Demisse further discloses
wherein the second type of wireless signaling comprises WiFi, Bluetooth, Bluetooth Low Energy, Zigbee, Near Field Communication, or infrared (Para. [0040], “the present disclosure providing dual verification, the mobile communication device 140 or 150 receiving the information (indicative of the identifier) from the other mobile communication device 150 or 140 receives such information in the form of a signal, such as an electrical or optical signal, transmitted by such other mobile communication device 150 or 140. Suitable signals for use in such embodiment include, for example, signals compliant with Bluetooth®, Wi-Fi, Near Field Communication and Zigbee wireless communication standards.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Demisse et al. (US 20180190110 A1), hereinafter “Demisse” in view of Akpinar et al. (US 20200359214 A1), hereinafter, “Akpinar.”
Claims 5 and 14, Demisse discloses the method of claim 1 and the mobile device of claim 10. Demisse discloses 
determining that the user has entered a vehicle (Para. [0041], “the controller 110 detects when the mobile communication device 140 is proximate or within the vehicle 20 using, for example, global position information (GPS) provided by at least one of the mobile communication device 140 or 150, or other absolute or relative positioning detecting technology such as, for example, iBeacon-compliant technology developed by Apple Inc. In response to detecting that the mobile communication device 140 is proximate or within the vehicle 20, the controller 110 may transmit a verification signal to at least one of the mobile communication device 140 or 150 to verify that the rider has found the proper vehicle, i.e., the vehicle 20. A sensor disposed in the display 131 may, for example, be used to detect when the rider P has entered the vehicle 20. Suitable sensors for this purpose include, for example, infrared or motion detection sensors. In addition, upon receiving such verification signal, the mobile communication device 150 may transmit a corresponding signal to the display 131 to cause it to provide an indication to the driver D and/or rider P that the rider P has found or entered the proper or intended vehicle 20. Such indication provided by the display 131 may, for example, be a displayed image, the production of a sound, e.g., ringing sound, music or voice message, or illumination of lights associated with the display 131.” Disclosing the determining of the user has entered a vehicle that is the assigned and receiving alert of verification); and
transmitting a security alert in response thereto (Para. [0041] disclosing the receiving of security alert of verification. Para. [0023] and Claims 6 and 7 disclosing the capability of transmitting an alert signal for emergency service or law enforcement).
However, Demisse does not explicitly teach the limitation (italic emphasis), 
determining that the user has entered a vehicle that is different from the assigned vehicle before the ride request has been fulfilled by the assigned driver.
Nonetheless, Akpinar is also in the field of ride hailing services, specifically teaches
determining that the user has entered a vehicle that is different from the assigned vehicle before the ride request has been fulfilled by the assigned driver (claim 20, “responsive to determining that the system is moving at the certain speed and authentication has not been successful, transmit a message to a law enforcement agency.” Para. [0060], “aspects for passenger security may include that if the passenger 103 is within two meters of the driver 105, and authentication has not taken place, and the passenger 103 starts moving at a certain car driving speed, local security forces and/or law enforcement agencies may be alerted (e.g., kidnapping). The passenger's moving speed may be detected using sensors of the first computing device 102 and/or GPS signals.” Which disclosing the without the proper authentication, the user has entered in a vehicle and moving away and a security alert to the law enforcement has been contacted). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the ride hailing service system and method of Demisse to include the feature of determining the user has entered the wrong vehicle and the vehicle is taking the rider/passenger away, as taught in Akpinar for the motivation and benefit of providing additional feature of security precaution for the rider in case of kidnapping from the ride hailing service (para. [0060]). 
Claims 6 and 15, the combination of Demisse and Akpinar makes obvious of the method of claim 5 and the mobile device of claim 14. Demisse discloses 
tracking a location of the user and the assigned driver (Para. [0024] and [0041] disclosing the use of GPS location to track the assigned driver vehicle relative to the user mobile communication device). 
However, Demisse does not explicitly teach the limitation (italic emphasis), 
determining that the user is moving at a speed indicative of vehicle usage at a location that is greater than a predefined distance away from the assigned driver.
Nonetheless, Akpinar is also in the field of ride hailing services, specifically teaches
determining that the user is moving at a speed indicative of vehicle usage at a location that is greater than a predefined distance away from the assigned driver (claim 20, “responsive to determining that the system is moving at the certain speed and authentication has not been successful, transmit a message to a law enforcement agency.” Para. [0060], “aspects for passenger security may include that if the passenger 103 is within two meters of the driver 105, and authentication has not taken place, and the passenger 103 starts moving at a certain car driving speed, local security forces and/or law enforcement agencies may be alerted (e.g., kidnapping). The passenger's moving speed may be detected using sensors of the first computing device 102 and/or GPS signals.” Which disclosing the without the proper authentication, the user has entered in a vehicle and moving away and a security alert to the law enforcement has been contacted).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the ride hailing service system and method of Demisse to include the feature of determining the user has entered the wrong vehicle and the vehicle is taking the rider/passenger away, as taught in Akpinar for the motivation and benefit of providing additional feature of security precaution for the rider in case of kidnapping from the ride hailing service (para. [0060]). 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Demisse et al. (US 20180190110 A1), hereinafter “Demisse” in view of Huang  et al. (US 20110093193 A1), hereinafter, “Huang.”
Claims 7 and 16, Demisse discloses the method of claim 1 and the mobile device of claim 10. Demisse discloses 
determining that the user has entered a vehicle (Para. [0041] disclosing the detecting of the user with communication device has entered the vehicle of the driver and receiving a notification); and
transmitting a security alert in response thereto (Para. [0041] disclosing the receiving of notification of verification that the user has entered the correct vehicle. Also, in Para. [0023] and Claims 6 and 7 disclosing the capability of transmitting a security alert signal for emergency service or law enforcement).
Demisse fails to expressly teach the limitation (italic emphasis), determining that the user has entered a vehicle following a route that is inconsistent with the ride request. 
However, Huang is directed to a system and method for monitoring the security of participants in a rideshare environment, which specifically teaches, 
determining that the user has entered a vehicle following a route that is inconsistent with the ride request (Abstract, “predetermined route for the rideshare transaction is identified. A location of the rideshare participant device is monitored. A security check is triggered when the rideshare participant device location is inconsistent with the predetermined route.” Also, in para. [0044], “a location monitor 634 may monitor the location of the vehicle 110 in real-time as the vehicle traverses the route 108. The location of the vehicle may be determined using the location capabilities of either participant device 112, 114 or using a navigation system 115 associated with the vehicle 110. If either of the participant devices 112, 114 or the navigation system 115 deviates from the route 108 by more that a pre-defined threshold, the rideshare security system might take a security action.” Para. [0045] and [0045] teaching the security system initiates notifications by the participant devices to security response provider (i.e. law enforcement)). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the ride hailing service system and method of Demisse to include the feature of initiating notification to security response provider such as police when the ride route deviates from the route of the predetermined requested route, as taught in Huang, for the motivation and benefits of providing the necessary security precaution measures when unsafe and unwanted situation occurs such as kidnapping, since the riders/passengers are under the control of the driver. Ultimately, the provided safety feature precaution will encourage more ride request services as the riders/users feel safer (para. [0005]). 
Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Demisse et al. (US 20180190110 A1), hereinafter “Demisse” in view of Legal Precedence - MPEP 2144.04 (VI)(B) Duplication of Parts.
Claims 8 and 17, Demisse discloses the method of claim 1 and the mobile device of claim 10. Demisse discloses 
receiving a notification from the second mobile device indicating that multiple mobile devices are detected within the assigned vehicle (Para. [0041], “the controller 110 detects when the mobile communication device 140 is proximate or within the vehicle 20 using, for example, global position information (GPS) provided by at least one of the mobile communication device 140 or 150, or other absolute or relative positioning detecting technology such as, for example, iBeacon-compliant technology developed by Apple Inc. In response to detecting that the mobile communication device 140 is proximate or within the vehicle 20, the controller 110 may transmit a verification signal to at least one of the mobile communication device 140 or 150 to verify that the rider has found the proper vehicle, i.e., the vehicle 20. A sensor disposed in the display 131 may, for example, be used to detect when the rider P has entered the vehicle 20. Suitable sensors for this purpose include, for example, infrared or motion detection sensors. In addition, upon receiving such verification signal, the mobile communication device 150 may transmit a corresponding signal to the display 131 to cause it to provide an indication to the driver D and/or rider P that the rider P has found or entered the proper or intended vehicle 20.” Which disclosing the receiving of notification from the second mobile device of the driver when detecting the mobile device is within the vehicle, using iBeacon-compliant technology (i.e. Bluetooth beacon. This is consistent to the same “Bluetooth beacon” technology used in the Specification paragraph [0053] of the present application for detecting mobile devices in the vehicle); and
providing an alert in response thereto (Para. [0023] and Claims 6 and 7 disclosing the capability of transmitting an alert signal for emergency service or law enforcement).
Demisse does not expressly disclose the detecting of multiple devices. 
However, It would have been obvious to one of ordinary skill in the art at the time the invention using the same iBeacon (i.e. Bluetooth beacon” technology to detect another (i.e. multiple) mobile devices within the vehicle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
(In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)
Claims 9 and 18, Demisse discloses the method of claim 1 and the mobile device of claim 10. Demisse discloses 
providing a series of progressive alerts from the first mobile device to the user based on signaling from the server indicating how far the assigned vehicle is from the user (Para. [0024] disclosing the notification signal to the user P once the vehicle approaches the predetermined distance that is a suitable distance for the user P to view on the display as the vehicle approaches the pickup location).
Demisse does not expressly disclose the alert is a series of progressive alerts. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention alert from the first mobile device to the user based on signaling from the server indicating how far the assigned vehicle is from the user, but only to perform a second (e.g., another or a series of progressive) of alerts by the first mobile device or server, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
(In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Aitken (US 20190094884 A1) is directed to a systems and methods for controlling autonomous vehicles are provided. In one example embodiment, a computer-implemented method includes obtaining, by a computing system that includes one or more computing devices onboard an autonomous vehicle, data indicative of an identifier associated with a user device of a user. The identifier can be assigned to the user device by a cellular network. The method includes determining, by the computing system, location data associated with the user device based at least in part on the identifier associated with the user device. The method includes determining, by the computing system, a vehicle route based at least in part on the location data associated with the user device. The method includes causing, by the computing system, the autonomous vehicle to initiate travel in accordance with the vehicle route.
C. Stach, "Saving time, money and the environment - vHike a dynamic ride-sharing service for mobile devices," 2011 IEEE International Conference on Pervasive Computing and Communications Workshops (PERCOM Workshops), 2011, pp. 352-355, doi: 10.1109/PERCOMW.2011.5766904.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.